Exhibit 10.4
Form of Walter Investment Management Corp.
1999 Equity Incentive Plan
Restricted Stock Award Agreement — Nonemployee Director

 



--------------------------------------------------------------------------------



 



Walter Investment Management Corporation
1999 Equity Incentive Plan
Restricted Stock Award Agreement —
Nonemployee Director
You have been selected to receive a grant of Restricted Stock pursuant to the
Walter Investment Management Corporation 1999 Equity Incentive Plan (the
“Plan”), as specified below:
Participant:                                                             
Date of Grant: April 29, 2009
Number of Shares of Restricted Stock Granted: 3,078
Purchase Price: $0 per share of Restricted Stock
Final Acceptance Date: May 12, 2009
Lapse of Restriction Date: Restrictions placed on the shares of Restricted Stock
shall lapse on the date and in the amount listed below:

                  Date on Which   Number of Shares for   Cumulative Number of
Shares Restrictions Lapse   Which Restrictions Lapse   for Which Restrictions
Lapse  
April 30, 2010
    –0–       –0–  
April 30, 2011
    –0–       –0–  
April 30, 2012
  All     100%

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Restricted Stock by Walter Investment Management Corporation, a
Maryland corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
     1. Acceptance of Award. The Participant shall have no rights with respect
to this Award unless he or she shall have accepted this Award prior to the close
of business on the Final Acceptance Date specified above by: (a) making payment
to the Company by certified or bank check or other instrument acceptable to the
Committee of the Purchase Price per Restricted Stock , if any, times the number
of Restricted Shares to be accepted, and (b) signing and delivering to the
Company a copy of this Agreement. Upon acceptance of this Award by the
Participant, certificates evidencing the Restricted Stock so accepted shall be
issued and held by the Company in escrow, and the Participant’s name shall be
entered as the shareholder of record on the books of the Company. Thereupon, the

2



--------------------------------------------------------------------------------



 



Participant shall have all the rights of a shareholder with respect to such
Restricted Stock, subject, however, to the restrictions and conditions specified
in this Agreement.
     2. Service With the Company. Except as may otherwise be provided in
Sections 6 or 7, the Restricted Stock granted hereunder is granted on the
condition that the Participant continues service to the Company as a member of
the Board from the Date of Grant through (and including) the Lapse of
Restriction Date, as set forth above (referred to herein as the “Period of
Restriction”).
     This grant of Restricted Stock shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock or other
Awards in the future under the Plan.
     3. Certificate Legend. Each certificate representing shares of Restricted
Stock granted pursuant to the Plan shall bear the following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Walter Investment
Management Corporation 1999 Equity Incentive Plan (the “Plan”), and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from Walter Investment
Management Corporation.”
     4. Removal of Restrictions. Except as may otherwise be provided herein and
in the Plan, the shares of Restricted Stock granted pursuant to this Agreement
shall become freely transferable by the Participant on the date and in the
amount set forth under the Lapse of Restriction Dates above, subject to
applicable federal and state securities laws. Once shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 3 of this Agreement removed from the
applicable stock certificates.
     5. Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock on a
current basis, in the form and at such time as dividends are paid on the
Company’s outstanding shares of Common Stock.
     6. Termination of Service.

  (a)   By Death or Disability. If the Participant’s service is terminated
during the Period of Restriction due to death or Disability, then the
Participant shall vest in a pro rata portion of the Award that relates to such
Period of Restriction. The pro rata Award shall equal the product of (x) and
(y) where (x) is the number of restricted shares granted under this Agreement
and (y) is a fraction, the numerator of which is the number of calendar months
that the Participant served as a member of the Board during the Period of
Restriction (with any partial month counting as a full month for this purpose)
and the denominator of which is the number of months in the Period of
Restriction.         For purposes of this Agreement, disability shall be defined
as a “permanent and total disability” within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

3



--------------------------------------------------------------------------------



 



  (b)   For Other Reasons. If the service of the Participant shall terminate for
any reason other than death or Disability, the Participant shall forfeit the
entire Restricted Stock award subject to the Compensation Committee’s discretion
to vest all or a portion of the Award.

     7. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Period
of Restriction and prior to the Participant’s termination of service from the
Board, the Period of Restriction and restrictions imposed on the shares of
Restricted Stock shall immediately lapse, with all such shares of Restricted
Stock vesting and becoming freely transferable by the Participant, subject to
applicable federal and state securities laws.
     8. Restrictions on Transfer. During the Period of Restriction, shares of
Restricted Stock granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
shares of Restricted Stock, the Participant’s right to such shares of Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Agreement shall lapse.
     9. Recapitalization. In the event of any change in the capitalization of
the Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of shares of
Restricted Stock subject to this Agreement shall be equitably adjusted by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.
     10. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
     11. Continuation of Service. This Agreement shall not confer upon the
Participant any right to continue service with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s service at any time.
     12. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.

4



--------------------------------------------------------------------------------



 



  (b)   The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.     (c)   The Participant
acknowledges and agrees that the Company shall have the power and the right to
deduct or withhold, an amount sufficient to satisfy federal, state, and local
taxes (including the Participant’s FICA obligation), domestic or foreign,
required by law to be withheld with respect to any exercise of the Participant’s
rights under this Agreement should Participant fail to make timely payment of
all taxes due.         The Participant may elect, subject to any procedural
rules adopted by the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having an aggregate Fair
Market Value on the date the tax is to be determined, equal to the minimum
amount required to be withheld.     (d)   The Participant agrees to take all
steps necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights under this Agreement.     (e)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.     (f)   All obligations of the Company under the
Plan and this Agreement, with respect to the Restricted Stock, shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.     (g)  
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.     (h)  
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.     (i)   Notice
hereunder shall be given to the Company at its principal place of business, and
shall be given to the Participant at the address set forth below, or in either
case at such addresses as one party may subsequently furnish to the other party
in writing.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

                          Walter Investment Management Corp.  
 
               
 
      By:        
 
         
 
   
 
               
ATTEST:
               
 
                                  Participant
 
                        Participant’s name and address:
 
                         
 
                         
 
                         
 
                         

6